Appellate Case: 21-2003   Document: 010110675032      Date Filed: 04/25/2022   Page: 1
                                                                        FILED
                                                            United States Court of Appeals
                                     PUBLISH                        Tenth Circuit

                   UNITED STATES COURT OF APPEALS April 25, 2022
                                                                Christopher M. Wolpert
                          FOR THE TENTH CIRCUIT                     Clerk of Court
                     ____________________________________________

  UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

  v.                                                      No. 21-2003

  GASPAR LEAL,

         Defendant - Appellant.
                  _____________________________________________

                Appeal from the United States District Court
                       for the District of New Mexico
                     (D.C. Nos. 1:16-CR-03308-JB-2 &
                            1:16-CR-03069-JB-1)
                  ______________________________________________

 Scott M. Davidson of Scott M. Davidson, Ph.D., Esq., Albuquerque, New
 Mexico, for Defendant-Appellant.

 Tiffany L. Walters, Assistant United States Attorney, Office of the United
 States Attorney, District of New Mexico, Albuquerque, New Mexico (Fred
 J. Federici, Acting United States Attorney, with her on the briefs), for
 Plaintiff-Appellee.
                   ______________________________________________

 Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
               _______________________________________________

 BACHARACH, Circuit Judge.
            _________________________________________

       This appeal grew out of a drug case against Mr. Gaspar Leal. The

 case began when a confidential informant visited Mr. Leal and asked about
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 2



 buying drugs. In response, Mr. Leal put the confidential informant in touch

 with several individuals, and the informant ultimately purchased

 methamphetamine twice from a third party (Daniel Carmona). These

 purchases led to Mr. Leal’s conviction for conspiring to distribute at least

 50 grams of methamphetamine. See 21 U.S.C. §§ 841(b)(1)(B), 846. The

 district court sentenced Mr. Leal to a prison term of 30 years.

       Mr. Leal presents three appellate arguments:

       1.     Insufficient evidence existed on Mr. Leal’s knowledge of the
              drug type (methamphetamine) and quantity (at least 50 grams).

       2.     The government acted outrageously when investigating Mr.
              Leal.

       3.     The 30-year sentence was unreasonable because it far exceeded
              the sentences for more culpable codefendants and failed to
              account for Mr. Leal’s mental illnesses.

       We affirm the conviction and sentence based on three conclusions.

 First, the jury could reasonably find that Mr. Leal had known that the

 conspiracy involved at least 50 grams of methamphetamine. Second, Mr.

 Leal has not established that the government’s conduct was clearly and

 obviously outrageous. Finally, the sentence was not substantively

 unreasonable: Mr. Leal’s crime carried a mandatory minimum of ten years

 in prison, and the district court reasonably considered Mr. Leal’s status as

 a career offender and his mental illnesses.




                                        2
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 3



 I.    Sufficient evidence existed to convict for conspiracy to distribute
       at least 50 grams of methamphetamine.

       Mr. Leal challenges the sufficiency of the evidence regarding his

 knowledge of the drug type (methamphetamine) and quantity (at least 50

 grams). We reject these contentions.

       A.     Our review is de novo.

       In addressing the sufficiency of the evidence, we engage in de novo

 review. United States v. Yurek, 925 F.3d 423, 430 (10th Cir. 2019). This

 review entails consideration of the evidence in the light most favorable to

 the government, and we reverse only if no reasonable factfinder could have

 found guilt beyond a reasonable doubt. Id. To find guilt beyond a

 reasonable doubt, the factfinder could rely on the evidence and reasonable

 inferences drawn from that evidence, but could not engage in “speculation”

 or “conjecture.” United States v. Arras, 373 F.3d 1071, 1073–74 (10th Cir.

 2004).

       B.     The evidence and reasonable inferences show Mr. Leal’s
              knowledge that the sale would involve at least 50 grams of
              methamphetamine.

       To obtain a conspiracy conviction, the government needed to prove

 four elements:

       1.     Mr. Leal and another person (excluding the confidential
              informant) agreed to violate the law.

       2.     Mr. Leal had “knowledge of the essential objective of the
              conspiracy.”


                                        3
Appellate Case: 21-2003   Document: 010110675032    Date Filed: 04/25/2022   Page: 4



       3.     Mr. Leal’s involvement was “knowing and voluntary.”

       4.     “Interdependence” existed among Mr. Leal and the alleged
              coconspirators.

 United States v. Cushing, 10 F.4th 1055, 1065 (10th Cir. 2021) (quoting

 United States v. Rahseparian, 231 F.3d 1257, 1262 (10th Cir. 2000)), cert.

 denied, 142 S. Ct. 813 (Jan. 10, 2022).

       Mr. Leal homes in on the second element, arguing that he acted only

 to facilitate the sale of marijuana (not methamphetamine) and didn’t know

 how much the informant wanted to buy. But the jury could reasonably find

 Mr. Leal’s knowledge that the sale would involve at least 50 grams of

 methamphetamine. 1

       1.     The jury could reasonably find participation in the
              conspiracy based on Mr. Leal’s phone calls.

       While Mr. Leal was in prison on other charges, he called the

 informant and told him to contact Mr. Jose Casillas. The informant then

 called Mr. Casillas, but that call didn’t result in a sale: Mr. Casillas said

 that he sold only marijuana and knew from Mr. Leal that the informant was

 interested in buying methamphetamine. The exchange was:




 1
       The government argues that United States v. Anaya, 727 F.3d 1043
 (10th Cir. 2013) eliminated the need to prove Mr. Leal’s knowledge that
 the conspiracy had involved methamphetamine. We need not address this
 argument because the jury had sufficient evidence to find Mr. Leal’s
 knowledge of the drug type.
                                        4
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 5




 Appellee’s Supp. App’x vol. 1, at 37. (The call transcript referred to the

 informant as “CHS” because he was a confidential human source.)

        Though Mr. Casillas didn’t sell methamphetamine, he was willing to

 pass along the informant’s request. But Mr. Casillas first needed to

 confirm the quantity of methamphetamine that the informant wanted to

 buy:




 Appellee’s Supp. App’x vol. 1, at 38. Mr. Casillas then sent a Facebook

 message to Ms. Erika Barraza, the girlfriend of Luis Arreola-Palma, who

 was in jail with Mr. Leal. Id. 2




 2
       The presentence report says that Ms. Barraza then sent a text
 message to the informant. But the government did not present the jury with
 information about a text message to Ms. Barraza.
                                        5
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 6




       Mr. Arreola-Palma, Mr. Casillas, and Mr. Leal later called the

 informant to arrange a sale. In that call, Mr. Arreola-Palma told the

 informant to contact another individual (Mr. Daniel Carmona), who would

 sell the methamphetamine and collect the money. Mr. Leal added that he

 expected to be paid, gave the informant the phone number for Mr.

 Carmona, and told the informant to call the number while they stayed on

 the phone. The informant said that he couldn’t make the call, so Mr.

 Casillas tried to phone Mr. Carmona while everyone else waited. But Mr.

 Carmona didn’t answer, and the group wrapped up their call. The informant

 later bought methamphetamine twice from Mr. Carmona, obtaining about

 two ounces each time.


                                        6
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 7



       2.     Sufficient evidence existed to prove Mr. Leal’s knowledge
              that the sale would involve methamphetamine.

       Mr. Leal ultimately participated in two calls connecting the

 informant to the seller of methamphetamine (Mr. Carmona). Mr. Leal

 focuses on the first of these calls. In that call, Mr. Leal told the informant

 to contact someone who sold only marijuana (Mr. Casillas). Mr. Leal

 questions how the referral to Mr. Casillas could suggest knowledge that the

 sale would involve methamphetamine. Mr. Leal’s focus on this call

 overlooks four pieces of evidence:

       1.     Mr. Casillas said that he knew from Mr. Leal that the informant
              wanted to buy methamphetamine.

       2.     Mr. Casillas then contacted Luis Arreola-Palma’s girlfriend
              about selling methamphetamine to the informant.

       3.     In a group call with the informant, Mr. Leal claimed a fee, gave
              the informant the phone number for Mr. Carmona, told the
              informant to call Mr. Carmona, and waited while Mr. Casillas
              tried to call Mr. Carmona.

       4.     The informant then contacted Mr. Carmona and bought
              methamphetamine from him on two separate days. Each
              purchase consisted of roughly two ounces (about 56 grams).

       Mr. Leal thus participated twice in a series of calls connecting the

 informant to the person who ultimately sold the methamphetamine.




                                        7
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 8




       Though Mr. Leal focuses on the first call, the jury could reasonably

 have relied on Mr. Leal’s later role in connecting the informant to Mr.

 Carmona. By then, Mr. Casillas had confirmed his understanding from Mr.


                                        8
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 9



 Leal that the informant wanted to buy methamphetamine. After confirming

 that understanding, Mr. Casillas joined Mr. Leal and Mr. Arreola-Palma in

 a phone call, where they arranged for the informant to buy

 methamphetamine from Mr. Carmona. The evidence thus sufficed for a

 finding that Mr. Leal had known that the sale would involve

 methamphetamine.

       3.     Sufficient evidence existed for the jury to find that Mr. Leal
              had known the sale would involve at least 50 grams.

       Mr. Leal also argues that the jury could only speculate on his

 knowledge about the quantity (at least 50 grams). In making this argument,

 Mr. Leal overlooks three key pieces of evidence:

       1.     When talking to Mr. Casillas, the informant said that he usually
              bought two “zippers” of methamphetamine.

       2.     In the phone call between Mr. Leal, Mr. Casillas, Mr. Arreola-
              Palma, and the informant, Mr. Arreola-Palma told the informant
              to give the pricing information to Mr. Carmona (that the
              informant would “give [Mr. Carmona] . . . three for one of
              them, and the other one after that is four”). Appellee’s Supp.
              App’x vol. 1, at 40. Mr. Leal then stated, “I’m going to get a
              piece of that . . . .” Id.

       3.     The informant then called Mr. Carmona and bought
              methamphetamine from him on two separate days. Each
              purchase consisted of roughly two ounces.

       Some inferences were required for the jury to find that Mr. Leal had

 known of the informant’s desire to buy at least 50 grams. But these

 inferences were reasonable. Mr. Casillas was told that the informant

 wanted to buy two “zippers” of methamphetamine at a time. After

                                        9
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 10



  obtaining this information, Mr. Casillas, Mr. Arreola-Palma, and Mr. Leal

  connected the informant with Mr. Carmona (the seller). With Mr. Leal on

  the phone, Mr. Arreola-Palma told the informant what the prices would be

  for two “of them.” Appellee’s Supp. App’x vol. 1, at 40. Mr. Leal then

  claimed a fee.

        The government elsewhere presented evidence that (1) “zippers”

  referred to ounces and (2) one ounce equals about 28 grams. Appellant’s

  App’x vol. 1, at 38, 90, 94, 118. Because the evidence reflected 2 sales of

  roughly 2 ounces each, the jury could reasonably find that Mr. Leal had

  known that the conspiracy would involve at least 50 grams of

  methamphetamine. We thus reject Mr. Leal’s challenge to the sufficiency

  of the evidence.

  II.   The government’s conduct in the investigation was not obviously
        outrageous.

        Mr. Leal also claims that the government acted outrageously by using

  the informant to target Mr. Leal, who was a recently released addict with

  severe cognitive difficulties.

        A.    Outrageous governmental conduct can require dismissal of
              the indictment.

        The Fifth Amendment’s Due Process Clause is violated if the

  government conducts itself outrageously in a criminal investigation. United

  States v. Mosley, 965 F.2d 906, 908 (10th Cir. 1992); see United States v.

  Russell, 411 U.S. 423, 431–32 (1973). When governmental conduct is

                                        10
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 11



  sufficiently outrageous, the court must dismiss the indictment. Mosley, 965

  F.2d at 908. The governmental conduct is outrageous only if it’s

  “shocking” and “clearly intolerable” in light of the totality of the

  circumstances. Id. at 910.

        B.    We review only for plain error.

        In district court Mr. Leal did not allege outrageous government

  conduct, so we review only for plain error. See United States v. Gell-Iren,

  146 F.3d 827, 831 (10th Cir. 1998) (applying the standard for plain error

  because the defendant hadn’t urged dismissal in district court based on

  outrageous governmental conduct). 3 To establish plain error, Mr. Leal must



  3
        Federal Rule of Criminal Procedure 12(b) requires defendants to
  assert certain defects—including “a defect in instituting the prosecution”—
  before trial. Fed. R. Crim. P. 12(b)(3)(A). Five circuits have held that this
  rule and a prior version would cover allegations of outrageous
  governmental conduct. United States v. Nunez-Rios, 622 F.2d 1093, 1098–
  99 (2d Cir. 1980) (prior version); United States v. Salahuddin, 765 F.3d
  329, 349–50 (3d Cir. 2014) (prior version); United States v. Duncan, 896
  F.2d 271, 274 (7th Cir. 1990) (prior version);United States v. Warren, 788
  F.3d 805, 811 (8th Cir. 2015) (prior version); United States v. Mausali,
  590 F.3d 1077, 1080 (9th Cir. 2010) (prior version); accord United States
  v. Fernandez Martinez, 317 F. App’x 929, 934 (11th Cir. 2009) (prior
  version) (unpublished). And appellants waive Rule 12(b) issues by failing
  to raise them before trial. United States v. Vance, 893 F.3d 763, 769–70
  (10th Cir. 2018); see United States v. Bowline, 917 F.3d 1227, 1235–37
  (10th Cir. 2019) (concluding that the defendant’s untimely Rule 12
  argument constituted a waiver of the argument). So Mr. Leal might have
  waived an allegation of outrageous governmental conduct by failing to
  raise the issue before trial. If Mr. Leal had committed a waiver, we could
  not review the issue even for plain error. See Bowline, 917 F.3d at 1235–
  37. But the government does not urge waiver of the issue.

                                        11
Appellate Case: 21-2003    Document: 010110675032   Date Filed: 04/25/2022   Page: 12



  show “(1) [an] error, (2) that is plain, which (3) affects substantial rights,

  and which (4) seriously affects the fairness, integrity, or public reputation

  of judicial proceedings.” United States v. Maynard, 984 F.3d 948, 966

  (10th Cir. 2020) (quoting United States v. Peña, 963 F.3d 1016, 1023 (10th

  Cir. 2020)).

        C.       The district court did not err by failing to sua sponte find
                 outrageous conduct.

        Under the plain-error standard, Mr. Leal must show an error. To do

  so, he argues that the district court erred by failing to dismiss the

  indictment in light of the government’s outrageous conduct.

        To show outrageous conduct, Mr. Leal must prove “either

  (1) excessive government involvement in the creation of the crime, or

  (2) significant governmental coercion to induce the crime.” United States

  v. Wagner, 951 F.3d 1232, 1253 (10th Cir. 2020) (quoting United States v.

  Dyke, 718 F.3d 1282, 1288 (10th Cir. 2013)). 4

        1.       Mr. Leal has not established excessive governmental
                 involvement.

        Governmental involvement in a crime is excessive when “the

  government essentially generates new crime for the purpose of prosecuting


  4
        Mr. Leal argues that United States v. Dyke, 718 F.3d 1282 (10th Cir.
  2013), conflicts with United States v. Mosley, 965 F.2d 906 (10th Cir.
  1992). For this argument, Mr. Leal points to dicta in Dyke that focuses on
  the defendant’s willingness to commit the crime rather than the
  government’s conduct. United States v. Dyke, 718 F.3d 1282, 1290–91
  (10th Cir. 2013). That dicta does not affect our analysis.
                                         12
Appellate Case: 21-2003   Document: 010110675032    Date Filed: 04/25/2022   Page: 13



  it or induces a defendant to become involved for the first time in certain

  criminal activity, as opposed to merely interposing itself in an ongoing

  criminal enterprise.” United States v. Mosley, 965 F.2d 906, 911 (10th Cir.

  1992). Though it would be outrageous for the government to “engineer and

  direct the criminal enterprise from start to finish,” it is not outrageous for

  the government to

             “infiltrate an ongoing criminal enterprise,”

             “induce a defendant to repeat or continue a crime,”

             “induce [a defendant] to expand or extend previous criminal
              activity,” or

             “suggest the illegal activity.”

  Id. (cleaned up); see United States v. Sneed, 34 F.3d 1570, 1577 (10th Cir.

  1994). Mr. Leal did not present evidence that the government had

  “engineer[ed] and direct[ed]” the methamphetamine purchases. Mosley, 965

  F.2d at 911.

        Mr. Leal alleges that the government “manufactured” the conspiracy,

  relying on the informant’s statement that he “put deals on the table” as part

  of his job. Appellant’s App’x vol. 1, at 100. The informant arguably put a

  deal on Mr. Leal’s table by asking about the possibility of buying drugs.

  But “[t]he government, as a part of a sting operation, can suggest or

  initiate illegal activity.” United States v. Sandia, 188 F.3d 1215, 1219




                                        13
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 14



  (10th Cir. 1999). So the informant’s question about drugs wouldn’t

  constitute outrageous conduct.

        Mr. Leal responded to the informant by providing him with the

  contact information for Mr. Casillas, who in turn referred the sale to Mr.

  Arreola-Palma’s girlfriend. Mr. Arreola-Palma and Mr. Leal then

  participated in a call where Mr. Leal

             told the informant how to contact someone who could sell the
              methamphetamine (Mr. Carmona),

             waited for Mr. Casillas to call Mr. Carmona, and

             claimed a fee.

  Though the informant may have induced Mr. Leal to extend his criminal

  activity, the government did not create a new crime.

        2.    Mr. Leal has not established significant governmental
              coercion.

        Coercion exists only if the government’s conduct is “particularly

  egregious.” United States v. Pedraza, 27 F.3d 1515, 1521 (10th Cir. 1994).

  Mr. Leal argues exploitation of his vulnerability, pointing to his mental

  illnesses, intellectual deficits, and drug addiction. To prevail on a coercion

  theory, however, Mr. Leal must show that the government knowingly took

  advantage of his vulnerability. See United States v. Mosley, 965 F.2d 906,

  914 (10th Cir. 1992) (rejecting the defendant’s argument that the

  government’s conduct was coercive in light of the defendant’s addiction



                                          14
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022     Page: 15



  when the defendant presented no evidence that the government had known

  of the defendant’s addiction). 5

        Mr. Leal does not suggest that the government knew of his mental

  illnesses, intellectual deficits, or drug addiction. Indeed, none of the law-

  enforcement agents interacted with Mr. Leal. And there was no evidence

  suggesting that the informant had suspected mental illness or cognitive

  difficulty. The district court thus had no reason to inject a sua sponte

  finding of significant governmental coercion.

        D.    Even if the district court had erred in declining to sua
              sponte order dismissal of the indictment, the error would
              not have been plain.

        An error is “plain” if it “is clear or obvious under current, well-

  settled law.” United States v. Miller, 978 F.3d 746, 763 (10th Cir. 2020)

  (quoting United States v. DeChristopher, 695 F.3d 1082, 1091 (10th Cir.

  2012) (internal quotation marks omitted)). An error is generally contrary to

  well-settled law only if the Supreme Court or our court has addressed the

  issue. United States v. Peña, 963 F.3d 1016, 1023 (10th Cir. 2020), cert.

  denied, 141 S. Ct. 1120 (2021).




  5
        Mr. Leal also says that the government knew of his recent release
  from prison. But he does not explain the significance of his recent release.
  So we address only whether the government knew of Mr. Leal’s mental
  illnesses, intellectual deficits, or drug addiction.
                                        15
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 16



        1.    The court did not clearly or obviously err by failing to sua
              sponte require additional evidence on Mr. Leal’s mental
              conditions.

        In urging an obvious error, Mr. Leal points to his expert witness’s

  diagnoses of mental conditions. 6 But the expert witness presented these

  diagnoses in the sentencing phase—after the jury had already found Mr.

  Leal guilty. So in the guilt stage, the district court couldn’t have known of

  these diagnoses. And regardless of what the court understood, it had no

  reason to suspect that law-enforcement officers had knowingly exploited

  Mr. Leal’s mental illnesses. None of the government’s employees had ever




  6
        These conditions were

             unspecified schizophrenia spectrum and other psychotic
              disorders,

             generalized anxiety disorder,

             opioid use disorder in forced remission,

             cannabis use disorder in forced remission,

             posttraumatic stress disorder,

             borderline intellectual functioning, and

             depressive disorder not-otherwise-specified.

                                        16
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 17



  interacted with Mr. Leal, and the guilt stage contained no mention of Mr.

  Leal’s mental conditions.

        Given the lack of such evidence, Mr. Leal seeks a remand for factual

  development about what the informant knew. The request for a remand

  suggests recognition that the district court had no reason to suspect

  governmental awareness of Mr. Leal’s mental illnesses. Given the lack of

  such evidence, the district court couldn’t have committed an obvious error

  by failing to sua sponte dismiss the indictment for outrageous conduct. 7

        2.    The district court did not clearly or obviously err by failing
              to sua sponte find outrageous conduct in paying the
              informant.

        Mr. Leal argues that using a highly paid informant was outrageous.

  Paying an informant does not itself constitute outrageous conduct. United

  States v. Gell-Iren, 146 F.3d 827, 831 (10th Cir. 1998). Though the

  government can pay informants, Mr. Leal insists that the amount

  ($125,000) was exorbitant. But that amount had been spread over a period

  of almost 7 years (October 2012 to July 2019); the payments to the

  informant averaged only about $17,900 per year.



  7
         Mr. Leal points out that the Ninth Circuit ordered a remand in United
  States v. Bogart, 783 F.2d 1428 (9th Cir. 1986). There, however, the
  defendant had presented the district court with a claim of outrageous
  conduct. Id. at 1433. The Ninth Circuit ordered a remand because the
  district court had rejected this claim without making any factual findings.
  Id. at 1434. The Ninth Circuit didn’t suggest a need to remand for
  development of a record on a claim newly asserted in the appeal.
                                        17
Appellate Case: 21-2003   Document: 010110675032    Date Filed: 04/25/2022   Page: 18



         Viewed together, the circumstances do not render the government’s

  conduct obviously outrageous. The government paid the informant, but

  there’s nothing to suggest that these payments were contingent on the

  results. To the contrary, the government paid the informant for some

  investigations that had ended without any prosecutions. And after

  expressing an interest in buying drugs, the informant just waited. While he

  waited, Mr. Leal initiated a series of conversations that resulted in 2 sales,

  totaling roughly 4 ounces (112 grams) of methamphetamine. The

  government’s conduct was thus not obviously outrageous.

  III.   Mr. Leal’s sentence is not substantively unreasonable.

         Mr. Leal argues that his sentence of 30 years was substantively

  unreasonable. We disagree.

         A.   We consider the reasonableness of the sentence for abuse of
              discretion.

         This court reviews sentences for reasonableness. United States v.

  Friedman, 554 F.3d 1301, 1307 (10th Cir. 2009); United States v. Booker,

  543 U.S. 220, 261–62 (2005). In this review, we apply the abuse-of-

  discretion standard, Gall v. United States, 552 U.S. 38, 41 (2007), vacating

  the sentence only if the district court acted arbitrarily, capriciously,

  whimsically, or in a way that was “manifestly unreasonable,” United States




                                        18
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 19



  v. Lawless, 979 F.3d 849, 855 (10th Cir. 2020) (quoting United States v.

  Peña, 963 F.3d 1016, 1024 (10th Cir. 2020)).

        B.    The district court’s sentence is presumptively reasonable.

        Mr. Leal’s offense level and criminal history led to a guideline range

  of 30 years to life. Because Mr. Leal’s sentence fell within this range, we

  presume that the sentence was reasonable. United States v. Ibanez, 893

  F.3d 1218, 1219 (10th Cir. 2018).

        Mr. Leal tries to rebut this presumption by arguing that

             his sentence was excessive compared to the sentences of his
              codefendants (Mr. Daniel Carmona and Mr. Luis Arreola-
              Palma), 8

             the harshness of Mr. Leal’s sentence was designed to penalize
              him for going to trial, and

             his sentence failed to account for his mental conditions.

  These arguments don’t undercut the reasonableness of the sentence.




  8
        In oral argument, Mr. Leal also argued that his sentence was
  excessive compared to the sentences of codefendants in a separate case
  (Ms. Bernadette Tapia, Ms. Candace Tapia, and Mr. Brandon Candelaria).
  But in his appeal briefs, Mr. Leal never mentioned the sentences of those
  defendants or compared those sentences to his.

        We don’t consider arguments for reversal that are newly asserted in
  oral argument. Marks v. Colo. Dep’t of Corrs., 976 F.3d 1087, 1099 (10th
  Cir. 2020).

                                        19
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022    Page: 20



        1.    The sentence disparities came from a mandatory minimum,
              different criminal histories, and adjustment for acceptance
              of responsibility.

        The codefendants (Mr. Carmona and Mr. Arreola-Palma) accepted

  plea agreements and obtained prison sentences of 5 years and 4 years. Mr.

  Leal obtained a much harsher sentence (30 years).

        This disparity alone is not enough to rebut the presumption of

  reasonableness. “[T]he purpose of the Guidelines is not to eliminate

  disparities among codefendants, but rather to eliminate disparities among

  sentences nationwide.” United States v. Zapata, 546 F.3d 1179, 1194 (10th

  Cir. 2008). Unlike the codefendants, Mr. Leal was convicted of a charge

  triggering a mandatory minimum prison term of 10 years. See 21 U.S.C.

  § 841(b)(1)(A)(vii). 9 And his status as a career offender increased his

  guideline range’s

             floor from 262 months to 30 years and

             ceiling from 327 months to life imprisonment.

  9
         The two codefendants had been indicted for conspiracy to distribute
  at least 50 grams of a mixture containing methamphetamine. But they
  entered plea agreements, and the government dropped this charge. Mr.
  Carmona pleaded guilty only to using and carrying a firearm during a drug
  trafficking crime, which carried a mandatory minimum of five years, not
  ten years. 18 U.S.C. § 924(c)(1)(A)(i). And Mr. Arreola-Palma pleaded
  guilty only to a subsequent Information, which omitted any reference to the
  quantity of methamphetamine. That omission removed Mr. Arreola-Palma’s
  exposure to a mandatory minimum. See Alleyne v. United States, 570 U.S.
  99, 114–16 (2013) (concluding that a defendant can’t be subject to a
  mandatory minimum based on an aggravating fact unless the aggravating
  fact is proven to a jury).

                                        20
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 21




        We addressed a similar issue in United States v. Haley, 529 F.3d

  1308 (10th Cir. 2008). There the defendant’s prison sentence was 262

  months, and a codefendant’s sentence was only 18 months. Id. at 1309. The

  defendant argued that the sentence was substantively unreasonable because

  the codefendant had been more culpable. Id. at 1312. We rejected this

  argument because

             the defendant was a career offender and the codefendant wasn’t
              and

             the district court could assign greater weight to the defendant’s
              status as a career offender than to the codefendant’s greater
              culpability.

  Id.

        Under Haley, the district court didn’t abuse its discretion. Unlike the

  codefendants, Mr. Leal was a career offender, putting his guideline range

  at six times or more the sentence for either codefendant. And the

  mandatory minimum required the court to sentence Mr. Leal to at least ten

  years: twice Mr. Carmona’s sentence and almost three times Mr. Arreola-

  Palma’s.

        2.    Mr. Leal’s sentence did not constitute a penalty for going to
              trial.

        Mr. Leal also argues that the sentencing disparity shows an intent to

  penalize him for going to trial. We reject this argument.




                                        21
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 22



        Both codefendants pleaded guilty before trial, triggering downward

  adjustments for acceptance of responsibility. See U.S.S.G. 3E1.1(a). In

  exchange for these guilty pleas, the government voluntarily dismissed

  some of the charges.

        Upon those dismissals, Mr. Carmona pleaded guilty to unlawful

  possession of a firearm, which carried a minimum prison term of five

  years. 18 U.S.C. § 924(c)(1)(A)(i). The parties jointly proposed a five-year

  sentence and the court agreed, sentencing Mr. Carmona to the statutory

  maximum of five years.

        Mr. Arreola-Palma pleaded guilty to conspiracy. The parties jointly

  proposed a four-year sentence, and the court agreed.

        Unlike these codefendants, Mr. Leal didn’t stipulate to any of the

  elements of the conspiracy charge. So he didn’t qualify for a downward

  adjustment based on acceptance of responsibility. See U.S.S.G. § 3E1.1(a).

  Because Mr. Leal didn’t qualify for the downward adjustment, the court

  didn’t penalize him for going to trial. See United States v. Peña, 963 F.3d

  1016, 1027 (10th Cir. 2020) (concluding that the district court didn’t

  penalize the defendant for going to trial when he didn’t stipulate to any

  elements); see also United States v. Tennison, 13 F.4th 1049, 1062 (10th

  Cir. 2021) (concluding that the district court didn’t abuse its discretion by

  issuing a longer sentence to the defendant than to a codefendant who had



                                        22
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 23



  “accepted responsibility for her actions and cooperated with the

  government”).

        Unlike Mr. Leal, the codefendants obtained not only the downward

  adjustments for acceptance of responsibility but also prosecutorial

  concessions through plea negotiations. 10 Charging decisions are made by

  the prosecutor, not the court. United States v. LaBonte, 520 U.S. 751, 762

  (1997). And these charging decisions necessarily affect the district court’s

  sentencing discretion. United States v. Robertson, 45 F.3d 1423, 1438

  (10th Cir. 1995). So the prosecutor’s charging decisions don’t undermine

  the reasonableness of sentencing disparities among codefendants. See

  United States v. Perez-Pena, 453 F.3d 236, 244 (4th Cir. 2006) (stating

  that the court has “no reason to believe that Congress intended that

  sentencing disparities between defendants who benefitted from

  prosecutorial discretion and those who did not could be ‘unwarranted’

  within the meaning of [18 U.S.C.] § 3553(a)(6)”).




  10
       Though Mr. Leal complains of disparities for the sentences imposed
  on Mr. Carmona and Mr. Arreola-Palma, our record doesn’t contain the
  materials for those sentences. But we can take judicial notice of these
  documents. See United States v. Duong, 848 F.3d 928, 930 n.3 (10th Cir.
  2017) (taking judicial notice of filings in a related case).

                                        23
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 24



        3.    The district court didn’t fail to consider Mr. Leal’s mental
              conditions.

        Mr. Leal’s opening brief includes a single sentence on the impact of

  his mental conditions: “Mr. Leal’s extremely low mental functioning and

  his severe psychological problems . . . warrant a lighter sentence under

  § 3553(a).” Appellant’s Opening Br. at 44. Given Mr. Leal’s failure to

  explain this assertion, it was inadequately developed. See Thompson R2-J

  Sch. Dist. v. Luke P., ex rel. Jeff P., 540 F.3d 1143, 1148 n.3 (10th Cir.

  2008) (stating that a single fleeting sentence in an appellate brief “is too

  inadequately developed to be meaningfully addressed and is deemed

  waived”).

        Even if this assertion had constituted a distinct argument, however,

  we would reject it because the court acted reasonably when considering

  Mr. Leal’s mental conditions. The court acknowledged that

             Mr. Leal was illiterate, had suffered from abuse and trauma,
              had borderline functioning, had suffered intellectual
              deficiencies and psychosis; and

             these conditions had put downward pressure on the sentence.

  But the court concluded that Mr. Leal’s mental conditions did not justify a

  variance below the guideline range. For this conclusion, the court pointed

  out that

             Mr. Leal had committed some of the crimes while he was in
              prison and

             many victims of abuse and trauma don’t commit these crimes.
                                        24
Appellate Case: 21-2003   Document: 010110675032   Date Filed: 04/25/2022   Page: 25




  Mr. Leal does not identify any flaws in the district court’s analysis of Mr.

  Leal’s mental conditions. See Nixon v. City & Cty. of Denver, 784 F.3d

  1364, 1366 (10th Cir. 2015) (stating that the appellant must “explain what

  was wrong with the reasoning that the district court relied on in reaching

  its decision”).

  IV.   Conclusion

        The jury had sufficient evidence to find a conspiracy to distribute at

  least 50 grams of methamphetamine, the government did not obviously

  commit outrageous conduct, and the sentence of 30 years was not

  substantively unreasonable. We thus affirm the conviction and sentence.




                                        25